In an action, inter alia, for specific *510performance of a contract for the sale of real property, the defendants appeal from an order of the Supreme Court, Queens County (Posner, J.), dated November 14, 2001, which granted the plaintiffs motion for a preliminary injunction and denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s determination that the seller’s return of the down payment does not preclude the buyer from seeking specific performance of the contract (see Kline v Apostolakos, 176 AD2d 784 [1991]).
The appellants’ remaining contentions are without merit. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.